Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the communication filed on November 4, 2020, which paper has been placed of record in the file.
2.           Claims 1-20 are pending in this application. 



Information Disclosure Statement
3.        The information disclosure statements (IDS) submitted on November 4, 2020 and May 24, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



  Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.     Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dumov (US 2020/0010051).
            Regarding to claim 1, Dumov discloses a vehicle allocation system comprising:
           an automatic driving vehicle (figure 1, para [0033], System 100 includes autonomous shared vehicle service 102);
           a mobile terminal configured to transmit a vehicle allocation request signal containing at least information on a vehicle allocation place of the automatic driving (para[0034],Passenger 116a uses mobile device 114a to request autonomous vehicle 112a. For example, mobile device 114a can include a client application that collects passenger 116a's trip information such as passenger identity, departure location, destination, scheduled departure time, payment information, number of passengers, etc.);
            a server configured to
                       allocate the automatic driving vehicle at the vehicle allocation place in response to reception of the vehicle allocation request signal (para [0037], Autonomous shared vehicle service 102 selects one of the autonomous vehicles, e.g., autonomous vehicle 112a based on its availability and proximity to passenger 116a, and dispatches vehicle 112a to meet passenger 116a at the requested location and time. For example, autonomous shared vehicle service 102 can send the trip information to autonomous vehicle 112a. Autonomous vehicle 112a can receive and send data using network 106 and base station 108a);
                       give a notification to the mobile terminal in response to arrival of the automatic driving vehicle from the vehicle allocation place within a predetermined distance range (para [0038], Once autonomous vehicle 112a arrives, it sends an alert to mobile device 114a. For example, the alert can include one or both of the autonomous vehicle 112a's location and the maximum waiting time), and
                      permit usage of the automatic driving vehicle when a user of the mobile terminal is authenticated based on authentication information transmitted from the mobile terminal in response to the notification (para [0038], in order to board autonomous vehicle 112a, passenger 116a identifies him/herself and authenticates with the vehicle. For example, passenger 116a can use mobile device 114a to directly communicate with autonomous vehicle 112a using first communication channel 118a, e.g., a relatively short-range protocol such as Bluetooth or Near-Field Connection. Passenger 116a can send certain identification information such as the passenger's ID to autonomous vehicle 112a using first communication 118a. Autonomous vehicle 112a will then compare this information with that stored in data storage 104, and if a match is found, will allow passenger 116a to board the vehicle).
           Regarding to claim 2, Dumov discloses the vehicle allocation system according to claim 1, wherein
          the server is configured to transmit information on an authentication method for the user to the mobile terminal in response to the reception of the vehicle allocation
request signal (para [0037], For example, once autonomous vehicle 112a receives the trip information, the autonomous vehicle 112a can communicate with mobile device 114a using autonomous shared vehicle service 102. As a result, passenger 116a and autonomous vehicle 112a can maintain real-time information of each other such as the current location of each other and estimated arrival time); and
           the mobile terminal is configured to transmit the authentication information in accordance with the authentication method to the server in response to the notification (para [0053], the passenger uses a mobile device to authenticate with the vehicle. For example, the passenger can send the unique MAC address associated the mobile device to the vehicle for authentication. If the MAC address matches the one stored in passenger list 312, the vehicle unlocks and allows the passenger to board. In another example, the vehicle can perform authentication using beacon technology over Bluetooth or other wireless technologies. In another example, the passenger can first provide information, e.g. biometric information, on the mobile device, and the mobile device can send the provided passenger information to the vehicle for authentication using short-range communication technology. Example biometric information can include any metrics related to human characteristics, such as fingerprint, palm vein, face recognition, DNA, palm print, hand geometry, iris recognition, retina, scent, etc.).
           Regarding to claim 3, Dumov discloses the vehicle allocation system according to claim 2, wherein the authentication information is unique identification information transmitted with the information on the authentication method (para [0052], a passenger authenticates with vehicle 112a to unlock vehicle doors and board the vehicle. In some examples, the passenger can identify himself/herself using outdoor camera 305 and/or outdoor microphone 307. For example, outdoor camera 305 can capture an image of the passenger's face and send the data to vehicle computer 302 for analysis. Vehicle computer 302 can cause autonomous vehicle 112a to unlock if the captured facial features match those stored in passenger list 312. In another example, vehicle computer 112a can request the passenger to provide an audio sample by speaking to outdoor microphone 307, and can compare the detected sound profile with the sound profile stored in passenger list 312. In another example, the passenger can authenticate using authentication sensor 318 located on the exterior of vehicle 112a. Authentication sensor 318 can include a passcode to require a passenger to provide a correct passcode to unlock autonomous vehicle 112a. The passcode will be provided to the passenger on the passenger's mobile device when the passenger books an autonomous shared vehicle trip. In another example, authentication sensor 318 can include one or more biometric sensors such as fingerprint sensors).
           Regarding to claim 4, Dumov discloses the vehicle allocation system according to claim 1, wherein the authentication information is unique identification information presented at the automatic driving vehicle (para [0052], a passenger authenticates with vehicle 112a to unlock vehicle doors and board the vehicle… the passenger can authenticate using authentication sensor 318 located on the exterior of vehicle 112a. Authentication sensor 318 can include a passcode to require a passenger to provide a correct passcode to unlock autonomous vehicle 112a).
           Regarding to claim 5, Dumov discloses the vehicle allocation system according to claim 1, wherein the authentication information is sound announced by the automatic driving vehicle (para [0052], a passenger authenticates with vehicle 112a to unlock vehicle doors and board the vehicle…vehicle computer 112a can request the passenger to provide an audio sample by speaking to outdoor microphone 307, and can compare the detected sound profile with the sound profile stored in passenger list 312). 
           Regarding to claim 6, Dumov discloses the vehicle allocation system according to claim 1, wherein the authentication information is biometric authentication information on the user (para [0053], the vehicle can perform authentication using beacon technology over Bluetooth or other wireless technologies. In another example, the passenger can first provide information, e.g. biometric information, on the mobile device, and the mobile device can send the provided passenger information to the vehicle for authentication using short-range communication technology. Example biometric information can include any metrics related to human characteristics, such as fingerprint, palm vein, face recognition, DNA, palm print, hand geometry, iris recognition, retina, scent, etc. Fingerprint can be collected via a touch ID device being part of the mobile device, a tablet PC, or any standalone device).
           Regarding to claim 7, Dumov discloses the vehicle allocation system according to claim 1, wherein the authentication information is unique identification information given to the mobile terminal (para [0052], Authentication sensor 318 can include a passcode to require a passenger to provide a correct passcode to unlock autonomous vehicle 112a. The passcode will be provided to the passenger on the passenger's mobile device when the passenger books an autonomous shared vehicle trip). 
           Claims 8-14 are written in system and contain the same limitations found in clams 1-7 described above, therefore, are rejected by the same rationale.
           Claims 15-20 are written in computer readable storage medium and contain the same limitations found in clams 1-6 described above, therefore, are rejected by the same rationale.


          
                                                            Conclusion
6.        Claims 1-20 are rejected.
7.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
            Kuchenski et al. (US 2021/0256500) disclose a method of performing autonomous mobile services can include receiving, with a server, a first input corresponding to a request for mobile services, a payment account associated with a user, and an exchange location.
            Yi et al. (US 10,501,055) disclose techniques for mutual authentication between a passenger that has requested a transportation service and a dispatched vehicle for providing the requested transportation service.
            Haque et al. (US 2019/0051174) disclose techniques, including systems and methods, for determining projected locations for providers to better match providers in response to a transport request.
            Gat (US 2019/0031144) discloses a computer-implemented method for providing access to an autonomous vehicle includes requesting, by a computing system comprising one or more computing devices, an authentication of a user desiring access to an autonomous vehicle, wherein the authentication of the user is to be performed by a user computing device associated with the user using one or more biometric sensors. 
           Matthiesen et al. (US 2018/0188731) disclose systems and methods, to manage rider pickup and drop-off for autonomous vehicles. A user can request a ride through an autonomous ride request GUI. 
           Kim et al. (Us 2018/0136655) disclose an autonomous driving vehicle including a wireless communication unit configured to receive a location of an external terminal having requested the autonomous driving vehicle.
           Diehl et al. (US 2017/0213403) disclose the transportation system receives a ride request that identifies a passenger, a pickup location, and a destination location. 
          Kentley et al. (US 2017/0132934) disclose software application to request and control an autonomous vehicle service.
          Lu et al. (US 9,194,168) disclose a vehicle's computing device may receive information identifying a client computing device, a pickup location, and an encryption key.

8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
August 26, 2022